Case 2:21-cv-01118-JMA-AKT Document 20 Filed 03/23/21 Page 1 of 5 PageID #: 104




                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF NEW YORK


 LORI-ANNE ALBANO, MYJORIE PHILIPPE,                       Case No. 2:21-cv-01118 JMA-AKT
 REBECCA TELARO, and ALYSSA ROSE, on
 behalf of themselves and all others similarly
 situated,

                 Plaintiffs,

     v.

 HAIN CELESTIAL GROUP, INC., BEECH-NUT
 NUTRITION COMPANY, GERBER PRODUCTS
 COMPANY, and NURTURE, INC.,


                 Defendants.



          ALBANO PLAINTIFFS’ OBJECTIONS TO STEWART PLAINTIFFS’ MOTION FOR
                CONSOLIDATION AND TO SET DEADLINES (ECF NO. 2)

          On March 3, 2021, Lori-Anne Albano, Myjorie Philippe, Rebecca Telaro, and Alyssa Rose

 (“Albano Plaintiffs”) filed a proposed class action in this District against Defendants Hain Celestial

 Group, Inc., Beech-Nut Nutrition Company, Gerber Products Company, and Nurture, Inc., arising out

 of a February 4, 2021 congressional report identifying Defendants as companies selling baby foods

 containing harmful toxic heavy metals.

          The Stewart Plaintiffs, Stewart v Hain Celestial Group, Inc., Case No. 2:21-cv-00678, did not

 serve Albano Plaintiffs with the motion for consolidation (ECF No. 2). As interested parties, Albano

 Plaintiffs file the below objections to the requested relief, which includes consolidation, agreeing to

 sever out certain defendants, and establishing a date to file for interim lead counsel.

          Albano Plaintiffs object to the motion for consolidation on the grounds it is premature and will

 likely result in judicial resources as the cases the Stewart Plaintiffs seek to consolidate are the subject of

 a motion to transfer pursuant to 28 U.S.C. § 1407(a) filed with the Judicial Panel on Multidistrict




                                                     1
Case 2:21-cv-01118-JMA-AKT Document 20 Filed 03/23/21 Page 2 of 5 PageID #: 105



 Litigation (“JPML”). Albano Plaintiffs filed the motion to transfer approximately 43 actions pending in

 12 districts, including the Stewart and Albano actions, to the Eastern District of New York for

 coordinated proceedings. The JPML will likely hear the motion in May 2021.

        Pursuant to 28 U.S.C. §1407, the JPML has the authority to transfer “civil actions involving one

 or more common questions of fact [which] are pending in different districts . . . to any district for

 coordinated or consolidated pretrial proceedings.” 28 U.S.C. § 1407(a). However, “[a] conditional

 transfer order before the JPML does not affect or suspend pretrial proceedings of any pending federal

 district court or limit the pretrial jurisdiction of that court.’” See, e.g., Dean v. Colgate-Palmolive Co.,

 2016 WL 7647687, at *2 (C.D. Cal. Aug. 18, 2016) (citing J.P.M.L. R. 2.1(d)). Courts, however, have

 the inherent power of the courts to control the disposition of the cases on their dockets in an efficient

 and timely manner, including the authority to stay proceedings. Landis v. North American Co., 299 U.S.

 248, 254 (1936).

        The JPML has previously coordinated cases, such as those here, involving multiple and separate

 defendants headquartered in different jurisdictions pursuant to 28 U.S.C. § 1407(a) for pretrial

 proceedings. See, e.g., In Re: ZF-TRW Control Units Products Liability Litigation, 410 F. Supp. 3d 1357

 (J.P.M.L. Aug. 7, 2019) (coordinating 12 actions pending in five districts against Honda, Hyundai,

 Toyota, Mitsubishi, Kia, and FCA arising out of allegedly defective airbag component installed in the

 defendants’ vehicles for pretrial proceedings in C.D. Cal.); In re 100% Grated Parmesan Cheese Mktg.

 & Sales Practices Litig., 201 F. Supp. 3d 1375, 1378 (J.P.M.L. 2016) (coordinating 13 actions pending

 in eight districts against Kraft, Wal-Mart, and Target arising out of allegations that that the labeling and

 marketing of certain parmesan cheese products as “100%” grated parmesan cheese was false and

 misleading because the products allegedly contain filler for pretrial proceedings in the N.D. Ill.); In re

 Walgreens Herbal Supplements Marketing and Sales Practices Litigation, 109 F. Supp. 3d 1373, 1375-

 76 (J.P.M.L. June 9, 2015) (coordinating 35 actions pending in over seven districts against Walgreens,

 GNC, Target and Wal-Mart arising out of allegations that herbal supplements did not contain the herbs

 advertised on the product labels for pretrial proceedings in the N.D. Ill.). Here, the JPML is likely to

 grant Albano Plaintiffs’ motion pursuant to 28 U.S.C. § 1407(a). Moreover, motions to sever out on

 misjoinder grounds other defendants may be wasteful, if this Court, or another judge this District is


                                                    2
Case 2:21-cv-01118-JMA-AKT Document 20 Filed 03/23/21 Page 3 of 5 PageID #: 106



 selected as the MDL judge. There is no reason to rush to consolidate, dismiss, or select interim lead

 counsel. 1

         While a court “should not automatically stay discovery, postpone rulings on pending motions,

 or generally suspend further rulings” when a party moves to transfer a case to an MDL panel, courts

 typically issue a stay pending a decision by the MDL Panel regarding whether to transfer a case. See,

 e.g., Parish of Jefferson v. Exxon Mobil Corp., 2018 WL 2873805, at *4 (E.D. La. June 11, 2018);

 Ritchie Capital Management, LLC v. General Elec. Capital Corp., 87 F. Supp. 3d 463, (S.D.N.Y. 2015)

 (“It is common for the courts to stay an action pending a transfer decision by the MDL”); Pierre v.

 Prospect Mortg., LLC, No. 13 Civ. 453(NAM)(RFT), 2013 WL 5876151, at *2 (N.D.N.Y. Oct. 31,

 2013) (“In fact, it is rather common for courts to stay cases pending a motion for MDL”); Flores v.

 Ethicon Inc., 2014 WL 12601023, at *4 (C.D. Cal. Jul. 2, 2014) (citing Good v. Prudential Ins. Co. of

 Am., 5 F. Supp. 2d 804, 809 (N.D. Cal. 1998)); Schering Corp. v. Caraco Pharmaceutical Laboratories,

 Ltd., et al., 2007 WL 1648908, at *3 (E.D. Mich. June 6, 2007). When considering a motion to stay

 pending a JPML transfer, courts typically consider the following factors: (1) potential prejudice to the

 non-moving party; (2) hardship and inequity to the moving party if the action is not stayed; and (3) the

 judicial resources that would be saved by avoiding duplicative litigation if the cases are in fact

 consolidated.” Rivers v. Walt Disney, 980 F. Supp. 1358, 1360 (C.D. Cal. 1997).

         The Court should sua sponte issue a stay or issue an order to show cause why the actions the

 Stewart Plaintiffs seek to consolidate should not be stayed. Albano Plaintiffs’ position is that a stay

 should be entered because the Stewart Plaintiffs will not suffer any prejudice. Moreover, proceeding

 with the motion to consolidate followed by the setting of a deadline for the filing of motions for the

 appointment of interim counsel pursuant to Fed. R. Civ. P. 23(g) (as requested by the Stewart Plaintiffs

 in Stewart v Hain Celestial Group, Inc., Case No. 2:21-cv-00678, ECF No. 19-1 at 1.) could potentially

 deprive members of the classes of lawyers who are best able to represent them. It will also be unfair to

 the plaintiffs and their counsel in other cases not pending before this Court to proceed with consolidation



 1
  Further, the Stewart Plaintiffs have no right to act on behalf of the Albano Plaintiffs and agree to sever
 certain defendants. Any motion to sever defendants from Albano Plaintiffs’ complaint should be
 properly served on them and they should have an opportunity to respond.

                                                   3
Case 2:21-cv-01118-JMA-AKT Document 20 Filed 03/23/21 Page 4 of 5 PageID #: 107



 and then appointment of any particular firm(s) as interim counsel should the JPML grant Albano

 Plaintiffs’ motion to transfer and for coordination. All plaintiffs and their counsel should be given the

 opportunity to apply for interim counsel and any court to whom the JPML sends the cases has the

 obligation to select the lawyers who are “best able to represent the interests of the class.” Fed. R. Civ.

 P. 23(g)(2). Finally, a stay will preserve the Court’s judicial resources because the JPML is likely to

 grant Albano Plaintiffs’ motion under Section 1407(a).

        The case cited by the Stewart Plaintiffs, Quinn v. JP Morgan Chase Bank, N.A., 2020 U.S. Dist.

 LEXIS 111202 (S.D.N.Y. June 4, 2020), is distinguishable on its facts. There, the court specifically

 found that because of the economic pressures created by the pandemic, the plaintiffs had an interest in

 seeing the cases proceed expeditiously. The same cannot be said here. Secondly, the court in Quinn

 reasoned that the JPML may not consolidate the cases. Albano Plaintiffs here, however, have cited three

 decisions, supra, showing that the JPML is likely to coordinate the 43 cases against Defendants, all

 which arise out of the same congressional report issued on February 4, 2021.

 Dated: March 23, 2021
                                                   Respectfully submitted,

                                               By: /s/ Douglas McNamara
                                                  Douglas J. McNamara (DJM 6069)
                                                  Geoffrey A. Graber (pro hac vice forthcoming)
                                                  Brian E. Johnson (pro hac vice forthcoming)
                                                  Paul M. Stephan (pro hac vice forthcoming)
                                                  COHEN MILSTEIN SELLERS & TOLL PLLC
                                                  1100 New York Ave. NW, 5th Floor
                                                  Washington, DC 20005
                                                  Telephone: (202) 408-4600
                                                  Facsimile: (202) 408-4699
                                                  dmcnamara@cohenmilstein.com
                                                  ggraber@cohenmilstein.com
                                                  bejohnson@cohenmilstein.com
                                                  pstephan@cohenmilstein.com

                                                   Eric A. Kafka (EK8746)
                                                   COHEN MILSTEIN SELLERS & TOLL PLLC
                                                   88 Pine Street, 14th Floor
                                                   New York, NY 10005
                                                   Telephone: (212) 838-7797
                                                   Facsimile: (212) 838-7745
                                                   ekafka@cohenmilstein.com


                                                   4
Case 2:21-cv-01118-JMA-AKT Document 20 Filed 03/23/21 Page 5 of 5 PageID #: 108




                                       Rosemary M. Rivas (pro hac vice forthcoming)
                                       Mark Troutman (pro hac vice forthcoming)
                                       Rosanne L. Mah (pro hac vice forthcoming)
                                       GIBBS LAW GROUP LLP
                                       505 14th Street, Suite 110
                                       Oakland, California 94612
                                       Telephone: (510) 350-9700
                                       Facsimile: (510) 350-9701
                                       rmr@classlawgroup.com

                                       Attorneys for Plaintiffs and the Proposed
                                         Class Members




                                       5
